Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO/2012105344. US patent 9884934 is taken as an equivalent.
The reference teaches, especially in col. 7 and example 9, partially exfoliated graphite. Carbonization of the polymers/monomers meets claim 7. No difference is seen, noting that various examples of different degrees of exfoliation have differing carbon peak heights, at least one of which would meet the claims. The additional materials in the present claims are obvious to provide an effective battery.
 
Claims 1-3, 5, 6, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10998551. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.

Claims 1-3, 5, 6, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10658126. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.

s 1-3, 5, 6, 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-13 of copending Application No. 16/324997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
 The claims do not require the solid electrolyte; that is only a recitation of a future environment of the carbon mixture. If there are two carbons, it doesn’t matter which is called the ‘first’ versus ‘second’ carbons. The end of example 9 of ‘934 teaches 50% exfoliation, ie partial exfoliation, and the process steps for making it are of no moment. The equation simply means that one carbon is up to 100x the weight of the other carbon, which is suggested in col. 7- especially when the polymer is 99% of the graphite-polymer mix and is pyrolyzed to form some carbon. The a/b value is immaterial because it is a hypothetical based upon the future addition of Si.
As to double patenting, the other application/patents need not discuss the ions which are not even a part of the present claims, nor are they required to recite the mathematical formulas of the present claims. The implied unexpected results are not demonstrated or claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736